Mr. Justice Sifre,
dissenting. ■
The majority opinion does not decide that the Judiciary Act repealed § 395 of the Mortgage Law which provides that the dominion title'proceedings shall be submitted to “the judge of the court of first instance of the judicial district in which the property is situated.” On the contrary,' an effort .is made to reconcile' and harmonize it with thé provisions of the Judiciary Act, stating that “there is a-single ‘judicial district’ which includes the whole of Puerto Rico and if the property is situated in that single ‘judicial district’ ... any division of the Court of First Instance may take cognizance of a dominion title proceeding, in harmony with” the Mortgage Law. I cannot see how it is possible to reach that conclusion without regarding the afore-cited provision of § 395, supra, as repealed. Either it is repealed or it remains in force. If repealed, and that is my opinion, the interpretation given to it by the Court in order to make it consistent with the Judiciary Act, destroys its object and purpose, and is, in my opinion, erroneous.
It is my opinion that the provisions of § 10 of the Judiciary Act which deal, among other things, \vith the place where the civil or criminal actions may be filed and heard, do not apply by their very terms to dominion title proceedings. I am convinced that the Legislature did not intend to make them applicable. Such proceedings shall be brought subject to the provisions of § 395 of the Mortgage Act, and the competency of the judge to take cognizance thereof shall be determined by the district in which the property is situated without invoking the principle of submission acknowledged by § 10, supra, for other matters.
Although pursuant to the Judiciary Act there is a single judicial district, yet the Superior Court has parts in San Juan, Bayamón, Arecibo, Aguadilla, Mayagiiez, Ponce, Gua-yama, Humacao and Caguas. The purpose pursued by § 395, supra, is attained and its provisions fulfilled by presenting the dominion title proceedings in the division of the *698Superior Court of the district where the property is situated. This would not be inconsistent with the fact that there is a single judicial district.
The Registrar’s note should be affirmed.
Mr. Justice Belaval,
dissenting.
This appeal raises a more serious problem at bottom than it shows on its face. We have a case where for the first time we shall have to establish the effect of the judicial reform of 1952 on the historic structures of our Mortgage Law. The Registrar of the Property of Guayama refused to record a dominion title order, rendered by the Judge of the Superior Court, Caguas Part, on a rural property located at Que-bradillas Ward of Barr anquí tas, on the ground that the property is located in a territorial district other than the one where the dominion title proceeding was brought. The respondent Registrar invokes § 395 of our Mortgage Law, which provides, that a dominion title proceeding shall be submitted to the Judge of the court of first instance of the judicial district in which the property is situated. The practical convenience behind § 395 is obvious: to give the opposing parties an opportunity to appeal to the nearest court and to object to petitioner’s claim, in turn making more feasible the cardinal principle of publicity which inspires our Mortgage Law. Undoubtedly, if the dominion title proceeding is brought at the court nearest to the place where the rural property is located, the opposing parties at law have a better opportunity to enforce their rights, especially in the case of small land owners who generally lack means for their defense.
We agree, in principle, with the statement that the final provision in § 10 of Article III of Act No. 11 of July 24, 1952 (Spec. Sess. Laws, p. 30), known as the Judiciary Act of the Commonwealth of Puerto Rico which provides:
“Every case may be heard in the division or part where it is brought by agreement of the parties and consent of the judge *699presiding at the time in such part or, if not so heard, shall be transferred by order of the judge to the appropriate division or part in accordance with such rules as may be adopted by the Supreme Court,”
seems to be in conflict with the initial provisions of § 395 of our Mortgage Law which provides:
“Any owner of property having no written title of ownership whatever be the period of the acquisition, may record such ownership upon proving it under the following formalities:
1. — He shall submit to the judge of the court of first instance of the judicial district in which the property is situated, or to the one of the district in which the larger portion thereof is situated, if the estate be located in more than one district, a statement of the manner in which he acquired it and any legal proof of such acquisition which he may have to offer, and praying that, after citation of the person from tohom the property may have been acquired, or of his predecessor in interest, and of the representative of the department of public prosecution, such evidence be admitted and a declaration of his rights made.”
To determine this unavoidable conflict, we feel constrained to review thoroughly the judicial reform which has taken place in Puerto Rico since 1950.
Until 1950, the court structure over which our Legislative Assembly had authority was as follows: (1) Court of justice of the peace, a sort of town commissary court, with original jurisdiction over violations of municipal ordinances and authorized to investigate misdeameanors, each court with a territorial limit fixed by law, within the perimeter of a city; (2) ■ a municipal court, a court for ordinary litigations, entertaining originally personal actions' up to $500 and criminal prosecutions of misdemeanors, and participating in the investigation of felonies, each with a territorial limit fixed by law within the perimeter of a municipality or more than one municipality, following the political.organization corresponding to the Municipal Government and (3) a district court, a true court of first instance, in the classical sense of *700the word which entertained originally personal actions in excess of $500 and felonies by information filed by a prosecuting ' attorney or in some misdemeanors, which were of great public importance, by information filed by a prosecuting attorney, in real actions, special legal proceedings, extraordinary remedies, family relations and review proceedings against some rulings of administrative agencies, each with a territorial demarcation fixed by law, within a perimeter of a district, following the political organization corresponding to the district for electoral purposes; (4) a court of last instance, with appellate jurisdiction over all the courts and over some administrative bodies of Puerto Rico, with power to hear in first instance certain extraordinary remedies, to hold examinations for admission to the bar and to discipline the attorneys admitted.
With such a simple structural plan, it is natural that the eases of conflict as to jurisdiction and competency should be few and devoid of any procedural complexity. For fifty years, attorneys of Spanish training, of North American training and of strictly Puerto Rican training collaborated in close harmony to reconcile the procedural legislation of a Spanish type — actions for survey, consignation, redemption, and perpetuam proceedings, possessory or dominion title proceedings, injunction to recover possession, testimonies under oath, cancellation of mortgage liens, mortgage foreclosure proceedings with the procedural legislation of a Puerto Rican type, derived at various times from North American sources. A detached analysis of the jurisprudence of the last twenty-five years shows that the vexatious problem which harassed other jurisdictions as to which court has jurisdiction or competency, was not a Puerto Rican problem.
In 1950, by virtue of Act No. 432 of May 15, 1950, (Sess. Laws, p. 1126), the different judicial seats established according to their respective territorial demarcations were unified for purposes of jurisdiction exclusively, although it was never clearly defined either in the law or in the jurisprudence *701what was the scope of this unified-jurisdiction. The debates-which ensued in the Constitutional Convention, allow us to conclude that the concept “jurisdiction” was somewhat equivalent to “territorial jurisdiction” and that we were facing a problem of elimination of territorial seats, exclusively. Sections 21 and 27 of Act No. 432 determined that any section of the Municipal or the District Court could take cognizance of any civil or criminal action included within their jurisdiction, (to be read competency), unless the transfer to the section that traditionally entertained such cases was requested.
The doctrine as to jurisdiction and competency was so clear and the tradition of limiting the territorial demarcation according to the political organization of the country was so strong, that this measure had no direct impact upon our judicial life. Our own files show that only two cases, both rather inoccuous, were submitted to this Court to determine the scope of the new Act. Actual practice, however, showed that the facility in filing a case outside the district or municipality where it was customarily heard, presented rather undesirable problems of operation: for example precautionary attachments became excessive, because the judges of the other districts or municipalities were not in a position to weigh fairly the value of the property attached as a resident judge would have been. At the time of taking provisional measures in extraordinary remedies, the judge of another district was unable to render as full a report as could have been rendered by the resident judge, in order to gauge the balance of conveniences. Where in contempt of temporary restraining orders a change of venue was sought for the contempt proceedings, the resident judge occasionally vacated the order to show cause and set aside the temporary restraining order because he had a different view of the casé. Where the case was heard in a municipality or district outside the residence of the debtor, strictly for the attorneys’ convenience, the expenses incidental to the hearing of the case *702were too oppressive for litigants of meager resources, resulting in an advantage to litigants of greater means.
When our Constitutional Convention'met in 1952 three main objections were in the air as to our judicial administration: (1) the delay in the disposition of judicial matters; (2) the desirability of separating the judicial function from any administrative control of the executive branch and (3) the desirability of drafting an administrative system which would guarantee judicial independence. The reform attempted by our Constitution will never be understood if we try to divorce it from the public debate that precedes it, with the idea of analyzing the purely theoretical postulates of said reform. If a democracy means above all the dissemination of conflicting ideas, the Constitutional Convention faced three problems strongly debated in public opinion; (1) the accumulation of pending cases, especially in those zones where the population had increased; (2) the lack of an adequate body operating within the very judicial field, to carry out a more systematic distribution of the judicial task and (3) the establishment of the maximum in judicial guarantees necessary to achieve actual judicial independence.
The solution of the problem of accumulation of pending cases in those zones where the population had increased had been previously attempted by creating new sections in the traditional courts and by the specialization of judges, who could dispose with greater ease of similar subjects submitted to their specialized skill. However, since 1950 it was considered that a single unified system in its purely functional aspect, would achieve a better result without the need of additional expenses such as the creation of new sections. In order to do this it was necessary to sacrifice the former system of permanence of . the judges within their respective territorial districts, a principle which- had been respected by Act No. 432 of May 15, 1950. To sacrifice the permanence of the judges within their respective districts is a risk' which *703goes to the very marrow of judicial independence. Such a power to transfer a judge from division to division, has ah ways been one of the most conspicuous aspirations of attorneys, litigants and pressure groups. This mobility may create a judicature weak as a leaf which.may shift with the whims of human passions. A mere insinuation of partiality, frequently present in suits of men, where passion holds no respect, even for the symbols of sociability, is sufficient to make a judge descend from his bench, by a mere administrative order, without the attorney having need to explain publicly the reasons for distrusting the impartiality of a magistrate. But the functional spirit so typical of our time, surmounted the traditional scruple against traveling courts “where the villain is always worsted by the hidalgo,” as the classic would say whose name we can never remember too well. Such is the origin of § 2 of Article V of our Constitution.
It view of the absence of an adequate body, operating within the judicial field itself, to carry out a more systematic distribution of the judicial task, the Chief Justice of the Supreme Court of Puerto Rico was armed with plenary powers to supervise our entire judicial system. This is the origin of § 7 of Article V of our Constitution.
As to the maximum in judicial guarantees compatible with a democratic system, the Constitution saw to it that direct measures be provided, such as the prohibition of eliminating judges through the reorganization of the courts, the prohibition against shortening the terms of their appointments, the prohibition against decreasing the salaries of the judges during the term for which they were appointed. Each of these measures was the object of an exhaustive public debate, especially the first provision which serves as a key to the other two: the prohibition against eliminating judges through the reorganization of the courts. Such is the origin of §§ 8, 10 and 13 of Article Y and § 11- of Article'VI of our Constitution.
*704The Judicial Committee of the Constitutional Convention of Puerto Rico, upon reporting, on the scope of what is known as the “integrated, system,” establishes the following as objectives of reform:
1 — The greatest possible efficiency in the exercise of the Judicial Power;
2 — An equitable distribution of the work of the courts which will permit prompt disposition of judicial proceedings and thereby avoid crowded court dockets;
3 — Emphasis on the principle of specialization of judges rather than specialization of courts, thereby avoiding the necessity of additional courts or divisions and creation of an excessive number of judicial posts.
4 — Reduction of the cost per case to the public treasury;
5 — The greatest possible flexibility in the administration of justice. ■ ■
In order to achieve these objectives the Committee recommends a measure that “establishes the complete unification of the courts of Puerto Rico. Unification of the courts among other things, results in the elimination of technical problems of jurisdiction. However, the legislative power may still determine the venue of the courts and may provide that if a litigant files suit in a court other than that provided by the venue statutes, the opposing party may, request and obtain removal of the cause, or the court on its own initiative may so direct. The Legislative Assembly is also empowered to provide for judicial review of orders of removal.”
As, to the juridical scope of the integrated system, as something which we might consider different from the purely mechanical operation of the reform, the report of the Judicial Committee of the Constitutional Convention, states the following: “This integrated judicial system which we recommend will eliminate litigation of the technical questions of jurisdiction. Under the prevailing system in Puerto Rico the ends of justice have frequently been defeated and rights of litigants have been irremediably prejudiced because they *705have sued in courts which under the said system lacked jurisdiction, for highly technical reasons, to decide such cases. Frequently, the technical error is discovered after a lapse of time and after the litigant has incurred expenses. The establishment of this unified .judicial system which is recommended will completely eliminate all these deficiencies. On the other hand, the power is reserved for the Legislative Branch to establish by law the venue of the courts, including the place where cases should be tried. An error of venue will always be curable at the petition of the parties or by order of court without fatal prejudice to the rights of the litigants.”
The frequency of technical error in jurisdictional problems, which seems to be one of the theoretical postulates of the reform, is so foreign to the practice of our profession in Puerto Rico that we can but smile whenever we see the issue in debate. Any Law Clerk of this Court could prove that the case that fails due to a technical problem of jurisdiction is so rare, so isolated, so unrelated to our body of doctrinal principles, that it never ought to have been a matter of deep concern for our reformers. It seems that the English experience with all its artificial nomenclature of courts grounded on statutory privileges, and the North American experience with all the conflicts inherent .in its federative composition, were taken as a model of what might be the Puerto Rican case, and no attention was paid to our own reality. But it is always more desirable to avoid the purely personal elements of judgment in facing a reform and search with extreme objectiveness for the precise method.
Departing from the trend of thought which searches for an adequate operation for a better distribution of the judicial task, as well as from the trend of thought which seeks the elimination of the technical questions of jurisdiction, it is unquestionable that the concept of “jurisdiction” is understood as something different from “competency” and as something different from “venue,” that is, the concept jurisdiction *706is taken in its generic sense, as the power conferred by law to each court.
We agree with the proposition universally maintained by the most trustworthy textwriters that the general theory on jurisdiction includes, not only the jurisdiction properly speaking, that is, the faculty expressly delegated by the sovereign to a specific tribunal by operation of law, to pass on the rights of the persons or things in any conflict that might ensue among the persons or referring to the things subject to the power of the sovereign, but also jurisdiction over the ■■subject matter, that is, the competency to entertain certain litigious matters according to their relative value for society • or for the economy, and the territorial jurisdiction, that is, the designation of the judicial area, (venue) where the del-legated power to entertain certain matters should be exercised. But it is nonetheless true that the juridical terminology has been tracing in the course of time a dividing line ’.between each specialty as if each had its own individual life within its class. So it is that the three key-concepts may also mean the following:
(1) jurisdiction, power to act over persons or things;
(2) competency, power to entertain certain matters excluding other judicial bodies created for other purposes; and
(3.) venue, designation of the judicial area where an action may be brought in the name of the sovereign and certain subject matters may be entertained. This divisibility actually explains the opposed meanings which otherwise would be deduced from the very text of the report: that while on the one hand, the jurisdiction is unified for functional purposes, on the other hand it preserved the power of the Legislative Assembly of Puerto Rico to determine the competency and organization of our courts.
The central thesis of the report of the Judicial Committee of the Constitutional Convention is not altered in the Parliamentary debate which developed when it was being approved by the Convention -in full. The President of the *707Judiciary Committee, Mr. Ernesto Ramos Ant'onini, makes the most direct reference: “The independence of the judiciary is guaranteed, in our opinion, according to the proposition, by including in the project about 10 characteristics. .. integration, which has already been mentioned is one of them. At present, the system of the courts, as it is now, and especially concerning the Municipal Courts and to a certain extent, the District Courts, functions, to a considerable degree, as cells;, but rather than as cells, as separte and independent organs. It is not a single organization. We consider that under the present system the courts are liable to function in a more disintegrated manner from the central judicial power, which should give the tonic of the function of the judicial power in our society.”
This ideal of a sole organization, of the greatest possible efficiency, of equitable distribution, of emphasis on the principle of specialization of judges, of diminishing the cost per case, of the greatest possible administrative flexibility according to the objectives set forth by the Judiciary Committee of the Convention is centered on a unified system, rather than on the total and complete elimination of the juridical problem of jurisdiction. At least we can affirm with some assurance that as regards the Constitutional Convention of Puerto Rico, there loas no intention of unifying the courts in all matters relating to their competency. Therefore, the unified jurisdiction must be always understood in everything connected with the adoption of our Constitution, as something which does not include competency, that is, jurisdiction on the subject matter properly speaking. The text of our Constitution explains the following:
“The courts of Puerto Rico shall constitute a unified judicial system for purposes of jurisdiction, operation and administration. , The Legislative .Assembly may create and abolish courts, except for the Supreme Court, in a manner not inconsistent with this Constitution, and shall determine the venue and organization of the courts.” (Section 2 of Article V of our Constitution.)
*708Since thé Legislative Assembly of Puerto Rico preserves the power to determine the venue and organization of the courts of Puerto Rico, we must examine Act No. 11 of July 24, 1952, known as “The Judiciary Act of the Commonwealth of Puerto Rico,” to see whether in making use of the authority granted to it by the Constitution, the Legislative Assembly of Puerto Rico proceeded to unify the venue and the organization of all the courts of Puerto Rico.
Since this is an Act drafted by a technical body to be submitted to a legislature and not one of those acts which, are produced spontaneously within a legislature, undoubtedly it will be of little or no avail to inquire into what was the true legislative intent in this case. Perhaps the best method to study the Act is to see how far the theoretical plan proposed by the technical body is applicable to our judicial system, and submit any deficiency as a problem for our rule-making power.
The theoretical plan proposed by the technical body seems to assume that the unified jurisdiction means an abolition of all the judicial categories and that, therefore as regards the judges, any judge of the Superior Court may sit in a division of the District Court and viceversa, any judge of the District Court may seat in a division of the Superior Court, notwithstanding the difference in appointment, professional experience, term of duration and salary existing between one and the other. This may be gathered from §§ 3, 12 and 17 of the Act. The theoretical plan seems likewise to assume that the unified jurisdiction means an abolition of all the judicial venues, and that therefore, as regards subject matters, any division of the District Court may hear cases corresponding-to the division of the Superior Court and vice versa, any division of the Superior Court may hear cases corresponding to the division of the District Court; notwithstanding the difference as to organization, competency and as to different procedures on appeal established in the very Act. This is. what transpires from § 10 of the Act. Let us see.
*709■ Section 9 of Article III of the Judiciary Act of the Commonwealth of Puerto Rico which organizes the Court of First Instance provides:
“The Court of First Instance shall consist of tivo divisions, a division to be known as the Superior Court and a division to be known as the District Court. Each division shall be a court of record and shall be constituted as, and shall perform the functions, hereinafter set out.”
Section 10, which defines what jurisdiction and what competency conferred by the.former legislation is preserved by the Court of First Instance, provides:
“The Court of First Instance is a court of original general jurisdiction with power to act in the name and by the-authority of the Commonwealth of Puerto Rico in all civil and criminal proceedings as hereinafter provided. Every civil or criminal action shall be filed in the part of the court 'held at the place where it should have been filed under the legislation heretofore in force; but no cause shall fail on the ground that it has been submitted to a division without jurisdiction or authority or to .a part-of the court of improper venue. ■ Every case may be heard in the division or part where it.is brought by agreement of the parties and consent of the judge presiding at the time in such- part or, if not so heard, shall be transferred by order of the judge to the appropriate division -or part in accordance xoith such rules as may be adopted by the Supreme Court.” .... . • ,
Section 13 which corresponds to. Article IV, fixes the Scope of Poioer of the Superior Court as follows: .
“The Superior Court shall have cognizance of the following matters: >
(a) Civil:
1. Of all appeals and review proceedings against decisions, orders and rulings of administrative agencies under the terms and conditions established- by law, except those cognizable by the Supreme Court.
2. Of all cases, actions, proceedings or extraordinary legal remedies in connection -with or affecting the levy, collection and payment of all kinds of taxes, including- property taxes, inheritance and gift taxes, income taxes, unfair profiteering taxes, *710social insurance taxes, excises, license taxes and any other taxes or imposts, as we.ll as of claims for taxes collected by unlawful procedure or which voluntarily or without notice from the Secretary of the Treasury were paid unduly or in excess, the reimbursement of which is authorized by law and is refused by the Secretary of the Treasury.
■ 3. Of all disputes concerning the evaluation and proper compensation to be paid for property taken under the power of eminent domain.
4. Of all recourses, actions and proceedings, including the probation of wills, divorce and extraordinary and special legal remedies, in regard to which the District Court of Puerto Rico heretofore exercised cognizance up to the date on which this Act takes effect.
5. Of all other civil matters where the amount, legal interest or property sought exceeds in value the amount of two thousand five hundred (2,500) dollars, not including interest, costs and attorney’s fees.
(b) Criminal:
1. Of all felonies.
2. Of all misdemeanors, except those involving the violation of statutes or municipal ordinances whose enforcement has heretofore been vested exclusively in the Municipal Court, or in the Justice of the Peace Court.
3. Of all causes previously cognizable by the Minors’ Guardianship Court under the terms and conditions heretofore pertaining to such causes.”
Section 18 of Article V, determines the Scope of Poioer of the District Court as follows:
“The District Court shall have cognizance of the following matters:
(a) Civil:
1. Of all matters of which the Municipal Court' existing at the time this Act takes effect took cognizance, exclusively or concurrently.
2. Of all other civil matters where the amount, legal interest or property sought does not exceed in valúe twenty-five hundred (2,500) dollars not including interest, costs and attorney’s fees, except for those matters stated in Section 13(a) 2, 3 and J herein of which cognizance is given to the Superior Court.
(b)’'Criminal:
*7111. Of all misdemeanors,, except those which were not heretofore cognizable by the Municipal Court.
2. Of all violations of statutes or of municipal ordinances whose enforcement has heretofore been vested exclusively or concurrently in the' Municipal Court, or in the Justice of the Peace Court.”
A thorough study of § 13 of Article IV and of § 18 of Article V, leads us to the inescapable conclusion that we have before us two courts completely different from each other, and that any theoretical attempt to unify both courts into a single one, as has been done in other places, would meet the inconvenience that the diverse organization of each coürt does not warrant the unity attempted. The diversity in competency rests fundamentally on the diversity in organization. The latter in turn rests on the diversity in procedure which is imposed by the different subject matters comprised within the competency. The new District Court would never as a general rule sit at a trial by jury, or entertain a real action which would need the intervention of a prosecuting attorney, nor would it have the probability in time and space for certain specialized matters. As a matter of fact § 13 (c) clearly establishes that when by operation of law, the review of decisions of administrative agencies or the institution of proceedings have been assigned to the former District Court of Puerto Rico, San Juan Section, said proceedings, henceforward shall be heard in the Superior Court of Puerto Rico, San Juan Section. It is significant that § 13(c) is included under the subtitle of “Place of trial of certain causes.”
A comparative study of § 14 of Article IV which provides:
“Final judgments, and other orders of the Superior Court from which heretofore an appeal might have been taken from the District Court, may be appealed to the.Supreme Court under the terms and conditions 'established by law and in accordance with the. rules of procedure established by the Supreme Court', except that the right and extent of appeal' in cases brought under section 13 (a) 2, 3 and 4 of this Act shall be the same *712as that heretofore and now accorded cases brought under section 13 (a) 5,”
and of § 19 of Article V which provides:
“The right of appeal from any final judgment of the District Court to the Superior Court is hereby established. The procedure on appeal shall be in accordance with the rules established by the Supreme Court.' Hearing and decision of’ such appeals shall be by either three Superior Judges or a single Superior Judge, as the-Supreme Court may by rule. establish according to the nature of the case or the amount involved or other reasonable standard in its discretion; and the Chief Justice may assign the hearing of the cases under such rule if there is doubt or the parties do not agree. Further review thereafter shall be only by certiorari by the Supreme Court grantable by that Court in its discretion,” '
shows that as regards the procedures on appeal, it is clearly impossible that a case included within the competency of one of the divisions be heard in the other, because the appellate system is designed in strict concordance with the distribution of competencies fixed by law,’ and as soon as a party would attempt to step out of this distribution of competencies, his right of appeal would be impaired.
Then, what is the meaning of the last provision of § 10 of Article III, which reads:
“Every case may b.e heard in the division or part tohere it is brought by agreement .of the parties and consent of the judge presiding at the time in such part”. . . ?
In the first place it is clear that the latter provision may not be construed entirely isolated from the other provisions of § 10, and still less, from the general plan of the reform. Section 10 begins (1) by granting to the Court of First Instance power to act in the name of the Commonwealth of Puerto Rico in all civil and criminal proceedings, as hereinafter provided, that is, the typical case of facultative jurisdiction; (2) by providing that every civil or criminal action shall be filéd in the part of the court held at the place where *713it should have been filed under the -legislation theretofore in force, that is the typical case of territorial jurisdiction; (3) by providing that no civil-or criminal action shall fail on the ground that it has been submitted to a division without jurisdiction or authority, or to a part of the court of improper venue, that is, an enhancement of the right of removal of a cause from one section to another, since formerly, not even under the reform of 1950, could a cause be removed from a former municipal court to a former district court and viceversa; and (4) it ends by providing that every case may be heard in the division or part where it is brought by agreement of the parties and consent of the judge presiding at the time in such part, or the judge may order its transfer to the appropriate division or part.
Which of these four provisions has the greater significance so as to stand as a keystone to the remaining three? Without any doubt provision No. 2 which orders that “every civil or criminal action shall be filed in ,the part of the court held, at the place where it should have .been filed under the legislation heretofore in force” is the one having more force as a legislative order and less conflict with the present legislation. Undoubtedly if every case may be heard in the division or part where it is brought, the cardinal provision which states that it should be in the part of the court held at the place where it should have been filed under the legislation herétofore in' forced is without merit.
We have already seen that the different organization of both courts or divisions constituting thé Court of First Instance, as a matter of organization considered is'olatedly, or as a matter of specialty of the subject matter concerned, taken isolatedly, does not allow this extreme flexibility presupposed by the phrase “every case may be heard in the division or part where it is brought,” unless we are willing to sanction a complete judicial anarchy. As yet this Court has not undertaken to draft the rules on the' removal of causes to submit them to the Legislative Assembly for their *714final approval. Therefore, the solution in the alternative contained in the final provision of § 10 and which perhaps might duly clarify this situation, is not within the reach of our judiciary, which acting under the former legislation on the removal of causes, would not be entitled to order the removal from one section to another because our former procedural legislation did not warrant it.
This being the situation, we believe that following the underlying thought contained in provision No. 2 that no case shall fail on the ground that it has been submitted to a division without jurisdiction, or to a part of the court of improper venue, it should be construed, until a more uniform organization of all our courts is achieved, to mean that a case-may only be heard by agreement of the parties, when it has been filed in a division with competency expressly conferred by the law in force, even though the division be other than that part of the court held at the place where the same should have been filed under the legislation heretofore in force, since the whole territory of Puerto Rico has been constituted into a single judicial district and the division by sections has. lost all its efficacy insofar as territorial jurisdiction is concerned, although it has not lost efficacy as regards jurisdiction over the subject matter (competency).
Now then, § 10 itself of Act No. 11 of July 24, 1952 does not warrant, as a matter of law at the option of a single-litigant, the filing of any civil, action at any division of the-proper section, but it provides that said action shall be filed, “in the part of the court held at the place where it should-have been filed under the legislation heretofore in force,”' and it subordinates the exception that it may be heard in another division or part to an “agreement of the parties and consent of the judge presiding at the time in such part.”
We cannot agree with the statement that the agreement of the parties may be expressed or implied, and that the-nonappearance of a party is sufficient ground, for any divi*715sion or part to continue entertaining a matter on which the very Act expressly denies competency. The last provision of § 10 does not contemplate a case of ordinary submission to a court with venue to take cognizance of certain matters. It contemplates a case of extraordinary submission to a court of improper venue to take cognizance of certain matters to a certain extent. Such submission displaces almost all the objectives of public policy intended by a statute of judicial organization. Assuming that the will of the litigants and the consent of the judge should be sufficient to alter the distribution of the judicial task ordered by the very statute, such submission must be written and express.
The determination by law of the venue is a real triumph of the people. In the history of procedure it marks a stepping stone towards justice due to the common peers. Perhaps its origin might be traced to the very moment when the community witnesses attested to certain facts of general knowledge in the community, which formed part of the “evidence.” Perhaps the institution of the jury in civil actions, in the assumption of a superior knowledge of the custom the fuero might be found in the origin of the institution. The right to be tried within the place of one’s own residence or near the place where one’s properties are situated is not a senseless archaism, but the result of a struggle against the manipulations of the Curia Regis, against the centralization of the Fuero Real, in order to maintain justice within the reach of the traditional losing party.
It is true that in the case at bar, the Caguas Section as well as the Guayama Section of the Superior Court of the Court of First Instance had competency to entertain the dominion title proceeding. But according to the former legislation such proceeding should have been filed in that part of the Superior Court at the place where the property was situated. The last provision of § 10 has been applied under the theory that implied submission may be inferred where the action is filed in a different division, no opposing party *716appears, and where the judge presiding at the time remains inactive. I cannot agree with, this statement. The nonappearance of the opposing party in- ex.-po.rte proceedings or the defendant’s default in ordinary civil actions, must not be construed as the case of formal submission contemplated by the last provision of § 10.
Incidentally, the case at bar has clear and definite, implications regarding the desirability of not upsetting, more than absolutely necessary, the deep human worth of the judicial distribution. If we regard the last provision of § 10 as a possibility to exercise- a sound judicial discretion, it can not be denied that a better basis for exercising the judicial discretion would always be to give the opposing party a better opportunity, at less cost, to oppose petitioner’s right. I dissent.